DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Allowable Subject Matter
Claims 1 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

US 2014/0193598 A1 to Traser et al. teaches a multilayer pressure sensitive adhesive (PSA) film comprising a first PSA layer having a glass transition temperature (Tg) of ≥ 0 °C and contains a strongly polar acrylate in its precursor and an opposing second PSA layer having a Tg 
Traser also teaches that the precursor of the (meth)acrylate based PSA comprises up to five (meth)alkyl acrylates in an amount of at least 75 wt.% such as, inter alia, butyl acrylate (alkyl (meth)acrylate having 4-18 carbon atoms) and cyclohexyl acrylate (para 0138-0140).  The Examiner notes that the second PSA layer precursor comprises the cyclohexyl acrylate and the other (meth)acrylates in an amount of up to 75 wt.%, which provides the second PSA layer as the presently claimed PSA layer (A) formed form a PSA composition (C-a) containing an acrylic polymer (P-a), which said acrylic polymer (P-a) comprises cyclohexyl acrylate (i.e. an monomer components (M-a) containing alicyclic structure-containing acrylic monomer).
The Examiner also notes that the first PSA layer precursor comprises the butyl acrylate and the other (meth)acrylates in an amount of up to 75 wt.%, which provides the first PSA layer as the presently claimed PSA layer (B) formed form a PSA composition (C-b) containing an acrylic polymer (P-b), which said acrylic polymer (P-b) comprises butyl acrylate (i.e. an monomer components (M-b) containing an alkyl (meth)acrylate).

Traser does not specify that the Tg of the second PSA layer falls within a range of -30 to 0 °C and is silent to the PSA layer’s local maximum value of a loss tangent (tan ) of 1.5 or more.  Traser does not explicate that the cyclohexyl acrylate (i.e. the presently claimed alicyclic structure-containing acrylic monomer) is present in the central second PSA layer at 1 to 30 wt%, that the butyl acrylate (i.e. the presently claimed alkyl (meth) acrylate having 4-18 carbon atoms m.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/29/2021